Citation Nr: 0738840	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 




INTRODUCTION

The veteran had active service from October 1969 until 
September 1971.  He served in Korea from September 1970 until 
September 1971.  His DD Form 214 indicates that he had no 
Vietnam service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  


FINDING OF FACT

Competent medical evidence of record demonstrates that 
diabetes mellitus was initially clinically demonstrated years 
after service, and has not been shown by competent medical 
evidence to be etiologically related to the veteran's active 
service. 


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C. §§ 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, a September 2003 letter from the AOJ to the 
appellant satisfied VA's duty to notify.  The letter informed 
him of what evidence was necessary to establish entitlement 
to the benefit he claimed and advised the veteran of his and 
VA's respective duties for obtaining evidence.  He was told 
what VA had done to help his claim and also what he could do 
to assist.  It is unclear from the record whether the 
appellant was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence.   The AOJ letter noted above informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the AOJ.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.  

Notably, the veteran was also not informed that a disability 
rating and effective date would be assigned in the event the 
veteran was awarded the benefit sought.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473.  However, as service 
connection is denied in this case, any questions as to the 
appropriate disability rating or effective date to be 
assigned have been rendered moot.  Therefore, the absence of 
notice on these two elements does not prejudice the veteran.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. 

Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records, reports of private post-service 
examinations, and the veteran's statements in support of his 
appeal.  The Board recognizes that the veteran was not 
afforded a VA examination; however, private medical evidence 
sufficiently establishes the diagnosis of diabetes mellitus.  
As there is no evidence, however, that the veteran suffered a 
disease or event in service related to diabetes, an 
examination for a medical opinion regarding a possible 
relationship between diabetes and the veteran's military 
service is not necessary.  38 C.F.R. § 3.159(c)(4);  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Board, after 
careful review of the veteran's statements, service records, 
and medical records, has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim. 

Legal Criteria 

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection will also be approved for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection may also be presumed for certain chronic 
diseases, such as diabetes mellitus, which develop to a 
compensable degree within a prescribed period after discharge 
from service (one year for diabetes mellitus), even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  If there is no evidence of a 
chronic condition during service, or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 498 (1997).

In addition, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, diabetes 
mellitus shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).  A veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to such agent during that service.  
38 C.F.R. § 3.307(a).  

In addition, the Department of Defense (DOD) has identified 
specific units which were assigned or rotated to areas near 
the demilitarized zone (DMZ) in Korea where herbicides were 
used between April 1968 and July 1969.  If it is determined 
that a veteran who served in Korea during this time period 
belonged to one of the units identified by DOD, then it is 
presumed that he or she was exposed to herbicides containing 
Agent Orange, and the presumptions outlined in 38 C.F.R. § 
3.309(e) will apply.  See VA Adjudication and Procedure 
Manual, M21-1 MR, Part VI, Chapter 2, Section. B. 

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Analysis 

The veteran maintains that, while on active duty in Korea, he 
was exposed to herbicides, and as such is entitled to service 
connection for diabetes mellitus. 

The Board first notes that the veteran does not qualify for a 
presumption of exposure to herbicides.  As the veteran's DD 
Form 214 reflects no service in Vietnam, a presumption of 
exposure to herbicides based on service in Vietnam during the 
Vietnam Era is not for application.  Further, while the 
veteran had service in Korea, this service was not during the 
period the DOD reported the use of herbicides.  The veteran's 
DD Form 214 reflects that he entered service in October 1969, 
approximately three months after the use of Agent Orange in 
Korea was concluded.  Without service during the requisite 
time period, the presumption of exposure cannot be applied.  
See VA Adjudication and Procedure Manual, M21-1 MR, Part VI, 
Chapter 2, Section. B.  In addition, the veteran's chronic 
disease cannot be presumptively service connected, as the 
record does not reflect that the diabetes mellitus developed 
to a compensable degree within one year after discharge from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a).  While 
presumptive service connection is inapplicable in this case, 
the veteran may still establish service connection for 
diabetes mellitus by showing direct causation.  Combee v. 
Brown, 34 F.3d 1039.  

In order to prove direct service connection, the veteran must 
first exhibit a current disability.  The Board observes that 
competent clinical evidence of record establishes that the 
veteran has diabetes mellitus.  The veteran's private 
physician, R.S., M.D., submitted a letter dated in June 2003 
and a physician's statement dated in September 2003 
certifying that the veteran is a diabetic and, according to 
the physician's statement, has been treated by R.S., M.D. for 
diabetes mellitus, Type II, since August 2000.  The Board 
finds, therefore, that the clinical evidence establishes that 
the veteran suffers from diabetes mellitus.  Thus the first 
element of service connection has been met.  

The veteran must also provide evidence of an in-service 
injury or disease to warrant service connection.  The 
veteran's service medical records do not contain any findings 
or complaints of symptoms associated with diabetes mellitus.  
The veteran does maintain that he was exposed to Agent Orange 
while in Korea.  However, affirmative evidence from the DOD 
indicates that herbicides were distributed in Korea from 
April 1968 through July 1969.  The veteran's service records 
do not reflect that he was present in Korea during this time 
period.  38 U.S.C.A. § 1116(f).  In addition, the claims file 
indicates that, in December 2003, a specific request was 
submitted to the National Personnel Records Center for any 
documents showing the veteran's exposure to herbicides.  A 
response received in the same month indicates that no records 
of exposure were discovered.  The record therefore fails to 
show that the veteran was otherwise exposed to Agent Orange 
in Korea.  Consequently, the Board concludes that the 
evidence of record does not reflect that the veteran was 
exposed to Agent Orange during his service in Korea.  As the 
veteran has failed to provide evidence of an in-service 
injury or disease to warrant service connection, the second 
requirement of service connection is lacking. 

Lastly, the veteran must submit competent evidence to exhibit 
a nexus between the diabetes mellitus and an in-service 
injury or disease.  The veteran's service records do not 
contain a finding of diabetes mellitus.  In addition, urine 
tests conducted at the veteran's pre-induction examination in 
July 1969, a service examination in July 1971, and a medical 
clearance certification in September 1971 were all negative 
for sugar.  Following service, the claims file shows no 
documented complaints or treatment for diabetes mellitus 
until 2000.  

In making its decision, the Board notes that the lapse of 
time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  When 
considering a chronic disease, a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Here, approximately 30 years 
passed between the veteran's active service and the 
appearance of his diabetes mellitus.  In addition, there 
exists no competent clinical opinion relating the veteran's 
diabetes mellitus to service.  The only evidence supporting 
such a claim is the veteran's own contentions.  While the 
veteran contends his diabetes mellitus is service related, he 
is a lay person with no medical training, and as such is not 
competent to express a medical opinion as to causation.  Only 
medical professionals are competent to express opinions as to 
medical causation, and thus the veteran's opinion lacks 
probative value.  Espiritu, 2 Vet. App. at 494.  The Board 
also notes that, in an October 2003 statement in support of 
his claim, the veteran asserts that he was also exposed to 
asbestos while living in a hut in Korea.  However, the record 
contains no competent medical evidence linking asbestos 
exposure to diabetes mellitus.  The Board finds, therefore, 
that the evidence of record does not illustrate that the 
veteran's alleged asbestos exposure caused his diabetes 
mellitus.  Thus, there is no competent evidence of record 
finding that the veteran's diabetes mellitus is causally 
related to his service and the third requirement of service 
connection is unmet.  Therefore, the Board finds that direct 
service connection for diabetes mellitus is not warranted.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
After careful consideration, the Board finds that the 
preponderance of the evidence in this case falls against the 
claimant, making the benefit of the doubt rule inapplicable.  


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as secondary to Agent Orange exposure, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


